Citation Nr: 1147167	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  06-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1971 to August 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, among other things, denied the Veteran's claim for TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In November 2009 and August 2010, the Board remanded the claim for TDIU for further development.  The case is now ready for further appellate consideration.  


FINDING OF FACT

The Veteran has service-connected disability of such a nature and severity that he is currently prevented from engaging in all forms of substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

The Veteran is unemployable by reason of service-connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 2.159 and 3.326(a) (2011).  However, since the Board has determined that entitlement to the benefits sought on appeal is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.  

The Veteran is currently service connected for tension headaches, rated 30 percent disabling from February 2006, and noncompensable prior thereto; low back strain with arthritis of the lumbar spine, rated 20 percent disabling from February 1999 with the exception of a temporary 100 percent rating related to back surgery in February 2005; radiculopathy of the left leg, rated 20 percent disabling from January 2006; radiculopathy of the right leg, rated 20 percent disabling from January 2006; tinnitus, rated 10 percent disabling from June 1999; left knee patellofemoral pain syndrome, rated 10 percent disabling from July 2005; right knee strain, rated as noncompensable from March 1994; chronic sinusitis and allergic rhinitis, rated as noncompensable from March 1994; hemorrhoids, rated as noncompensable from March 1994; right inguinal hernia, rated as noncompensable from March 1994; and hearing loss, rated as noncompensable from June 1999.  These equate to a combined evaluation for compensation purposes of 70 percent from February 23, 2006.

The Veteran is seeking a total rating for compensation purposes based on individual unemployability due to service-connected disability.  The Veteran asserted in his original March 2005 VA Form 21-8940 that his service-connected disabilities first began to affect full-time employment in 1998, and that he last worked full-time as a bus mechanic in August 2004, noting that this full-time position covered the period of April 1993 to September 2004.  The Veteran further indicated that he completed high school and had one year of college.  In September 2005, a VA general medical examiner opined that the Veteran was not unemployable because of his service-connected intervertebral disc syndrome but that he obviously could not resume his previous employment as a mechanic or bus driver.  Although the examiner believed that the Veteran was capable of more sedentary work, the examiner did not indicate the type or nature of such sedentary work.  

VA spine examination in January 2006 revealed that the Veteran had been on recovery from a back surgery in February 2005.  It was further noted that the Veteran had returned to work following the surgery but that it aggravated his back and he stopped working in August 2005.  He was technically still employed by a school district.  This examiner could not offer an opinion with respect to the Veteran's employability without resorting to mere speculation.  

A March 1, 2006, notice from the school district reflects that the Veteran was approved for disability retirement.

In a statement dated in April 2006, the Veteran indicated that he had now been medically retired by the school district with which he had been employed since 1993.  

In a second VA Form 21-8940, filed in May 2006, the Veteran indicated that his service-connected disabilities first began to affect full-time employment on August 4, 2004, and that he last worked full-time as a bus driver and mechanic on that date.  He now indicated that he first became too disabled to work in August 2005, and that his dates of employment with his last employer covered the period of May 1993 to March 2006.  

In another statement dated in May 2006, the Veteran noted that the only training he had received was in the area of mechanics, survival, and egress technician.

In his September 2006 substantive appeal, the Veteran continued to maintain that he was unemployable as a result of his service-connected disabilities.  

In a statement dated in October 2006, the Veteran provided a copy of his award for total disability from the Social Security Administration (SSA), and noted that he had previously provided evidence that he had also been found unemployable under the Teacher Retirement System.  Subsequently received SSA records include a physical residual functional capacity assessment containing a primary diagnosis of bilateral lumbar radiculopathy and a secondary diagnosis of disc herniation.  

At the Veteran's hearing before the Board in September 2009, the Veteran testified that he last worked in 2005, and that a doctor had told him that he was unemployable as a result of his service-connected disabilities (transcript (T.) at pp. 9-10).  He had made an effort to go back to work as just a bus driver but was unable to do so (T. at pp. 11-12).  

VA general medical examination in October 2010 revealed this examiner's review of the Veteran's claims file in conjunction with her examination of the Veteran.  After noting the disabling effects of the Veteran's service-connected disabilities of tension headaches, left and right knee patellofemoral pain syndrome, hemorrhoids, lumbar spine arthritis status post laminectomy times two, bilateral lower extremity radiculopathy, right inguinal hernia, chronic rhinosinusitis, and hearing loss, the examiner concluded that while it was less likely as not that the Veteran's hearing loss, rhinosinusitis, right inguinal hernia, hemorrhoids, or tension headaches would prevent the Veteran from obtaining or maintaining gainful employment as a bus mechanic, it was more likely than not that the Veteran's chronic lumbar arthritis with peripheral neuropathy of the bilateral lower extremities and knee patellofemoral pain syndrome conditions would prevent him from obtaining and retaining any gainful employment as a bus mechanic, noting primarily the Veteran's problems with getting on and off the bus, squatting, and lifting.  


II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment. Id. Marginal employment generally shall be deemed to exist when the earned annual income of the veteran does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the ratings for the Veteran's service-connected disabilities include disabilities of the back or from common etiology that may be combined to reach the requirement of a single disability ratable at 40 percent or more, and additional disability that combines to 70 percent from February 23, 2006.  Therefore, the Veteran is eligible for consideration for a total rating for individual unemployability under 38 C.F.R. § 4.16(a) since February 23, 2006, and the remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board would further point out, however, that the record reflects that he was not officially terminated as a school district employee until March 1, 2006, and he himself recognizes this fact as he relates in his most recent VA Form 21-8940 that his employment with the school district did not end until March 2006.  That form shows that he reported that the most he ever earned in one year was $46,200 in 2005 as a bus driver and mechanic.  

In this regard, while the October 2010 VA general medical examiner concluded that certain service-connected disabilities did not preclude the Veteran from obtaining or maintaining employment, she did find that the Veteran's service-connected back, bilateral lower extremity radiculopathy, and bilateral knee disabilities were of sufficient severity so as to prevent the Veteran from obtaining and retaining gainful employment as a bus mechanic.  The examiner's statements could also be reasonably interpreted to mean that the Veteran's back, low back arthritis, bilateral lower extremity radiculopathy, and bilateral knee disorders are the most prominent factors in rendering the Veteran incapable of obtaining or maintaining gainful employment.  The Board also finds it noteworthy that the examiner stated that in the absence of the Veteran's back and peripheral neuropathy disorders, the Veteran's bilateral knee problems would not in themselves preclude him from sustaining gainful employment.  Thus, there is a clear indication that it is a combination of the Veteran's service-connected back disorder, peripheral neuropathy, and knee disability that precludes the Veteran from obtaining and maintaining gainful employment.

In addition, the Board is impressed by the fact that the Veteran made an effort at returning to his employment as a bus driver following February 2005 back surgery.  Although a previous examiner speculated that the Veteran may be capable of some kind of sedentary work, there is no evidence in the record that establishes that the Veteran has relevant training and/or an ability to engage in any particular type of sedentary employment.    

Therefore, based on the above analysis that shows that there is some evidence for and some evidence against the claim, the Board will give the Veteran the benefit of the doubt, and find that a TDIU is warranted in this matter.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


